DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Examiner acknowledges that a Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was filed on pending application number 16576885, 16575574, 16575599, and 16575540 on 8/11/2021 which was subsequently approved.

Response to arguments
Applicant amended claims 1, 2, 10-11, and 13, cancelled claim 9 and added claims 15 and 16 which changes the scope of the claims and as such a new grounds of rejection is issued.
In regards to the Claim(s) objection Applicant asserts: 
Applicant has amended claim 11 to recite that the mobile device further comprises a second voltage changing unit. Such an amendment is clearly supported by the original disclosure, for example, in paragraphs 0083 and 0087 of the specification

In response:
Examiner maintains claim objection of claim 11 because claim 11 recites “a second voltage changing unit “ which lack antecedence basis.  “a first voltage changing unit “is not claimed in the claim or a claim from which it depends.

In regards to the rejection of Claim(s) 1 Applicant asserts (pg. 13):
However, none of the Shayesteh-pour et al. publication, the Zhu publication, and the Ivanov et al. publication recognize the above-explained effects of the independent claim 1, and none of the Shayesteh-pour et al. publication, the Zhu publication, and the Ivanov et al. publication teach or suggest that such effects of the independent claim 1 can be obtained
In response:
Potential advantages of a claim or “effects” asserted by the applicant are not claimed or read into the claims. If the prior art discloses or teaches the claim limitations as claimed, then the prior art meets the limitations of the claim. In this case, the examiner uses the teachings Tan with the teachings of SHAYESTEH-POUR, Zhu, and Ivanov to teach the claim language of claim 1 as set forth below.

In regards to the rejection of Claim(s) 1 Applicant asserts (pg. 13):
Moreover, regarding the limitation C of the independent claim 1, Figure 7 of the Ivanov et al. publication, which the Office Action cites, merely discloses only one charge provider 142. Accordingly, the Ivanov et al. publication is silent regarding charging of the second battery that has greater electric storage capacity being prioritized over charging of the first battery when the first battery and the second battery are charged using the greater power.
In response:
Examiner respectfully disagree and does not rely on Ivanov but uses Tan to a second terminal (AC input 206B which can be USB Type-C connector [0026] of Tan), which receives a supply of power to charge the first battery and the second battery (Switches 212A-B may selectively connect the AC inputs 206A-B, respectively, to an input of a charger 216A, such as a narrow voltage direct current charger (NVDC), to charge the batteries 220A-B [0026]).
The Examiner further uses Ivanov to teach charging of the second battery is prioritized over charging of the first battery (Fig. 7 where an external charge provider 142 is present (e.g. first terminal), a charging priority may prioritize charging battery 108 (second battery) over battery 126 (first battery), thus increasing the potential operating time of portable unit 104 if detached from base unit 112 [0111] [0114]) when the first battery and the second battery are charged using the power supplied to the first terminal ( Since Ivanov prioritizes charging the second battery over the first battery, it would be obvious to one of ordinary skill in the art for Ivanov to charge the first battery with the external charge provider after completing charging the prioritized second battery in order to extend the usage for both devices).
In regards to the rejection of Claim(s) 2 Applicant asserts (pg. 14):
However, the Stieber patent, the Patton patent, the Li publication, and the Moon publication/ail to provide cure for deficiencies of the Tan et al. publication, the Shayesteh-pour et al. publication, the Zhu publication, and the Ivanov et al. publication with regard to the limitations of the independent claim 1.
In response:
The Examiner does not rely on the Stieber patent, the Patton patent, the Li 
And further asserts:
Moreover, Applicant respectfully asserts that there is no apparent reason to modify the cited references to obtain the advantageous effects of the independent claim 1.
Therefore, a hypothetical combination of the cited references would fail to render the independent claim 1 obvious.
In response:
The examiner does not modify Tan with the teachings of SHAYESTEH-POUR, Zhu, and Ivanov to achieve the “advantageous effects” stated by the applicant, but modifies Tan with the teachings of SHAYESTEH-POUR, Zhu, and Ivanov for the reasons set forth below.
In regards to the rejection of Claim(s) 2 Applicant asserts (pg. 16):
However, none of the Shayesteh-pour et al. publication, the Zhu publication, and the Stieber patent recognize the above-explained effects of the independent claim 2, and none of the Shayesteh-pour et al. publication, the Zhu publication, and the Stieber patent teach or suggest that such effects of the independent claim 2 can be obtained.
Accordingly, the independent claim 2 that can provide the advantages effects as discussed above could be patentable over the Tan et al. publication, the Shayesteh-pour et al. publication, the Zhu publication, and the Stieber patent.
In response:
Potential advantages of a claim or “effects” asserted by the applicant are not claimed or read into the claims. If the prior art discloses or teaches the claim limitations 
And further asserts:
Moreover, regarding the limitation D of the independent claim 2, Figure 1 of the Stieber patent, which the Office Action cites, merely discloses only one external power source provider 114. Accordingly, the Stieber patent is silent regarding charging of the first battery that has less electric storage capacity being prioritized over charging of the second battery when the first battery and the second battery are charged using the less power.
In response:
Examiner respectfully disagree and does not rely on Stieber but uses Tan to teach a second terminal (AC input 206B which can be USB Type-C connector [0026] of Tan), which receives a supply of power to charge the first battery and the second battery (Switches 212A-B may selectively connect the AC inputs 206A-B, respectively, to an input of a charger 216A, such as a narrow voltage direct current charger (NVDC), to charge the batteries 220A-B [0026]).
The Examiner further uses Stieber teaches charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the external battery device 110 may be connected to 

And further asserts:
However, the Ivanov et al. publication, the Patton patent, the Li publication, and the Moon publication/fail to provide cure for deficiencies of the Tan et al. publication, the Shayesteh-pour et al. publication, the Zhu publication, and the Ivanov et al. publication with regard to the limitations of the independent claim 2.
In response:
The Examiner does not rely on the Patton patent, the Li publication, and the Moon publication to teach the claim limitations of claim 2, but uses the combined teachings of Tan, SHAYESTEH-POUR, Zhu, Stieber and Ivanov as specified below.
And further asserts:
Moreover, Applicant respectfully asserts there is no apparent reason to modify the cited references to obtain the advantageous effects of the independent claim 2. Therefore, a hypothetical combination of the references would fail to render the independent claim 2 obvious.
In response:
The examiner does not modify Tan to achieve the “advantageous effects” stated 
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Objections
Claims 11 is objected to because of the following informalities:  
Claim 11 recites “a second voltage changing unit “which lack antecedence basis.  “a first voltage changing unit “is not claimed in claim 11 or a claim from which it depends.
Examiner will examine/interpret as “a first voltage changing unit “. 
Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 7-8,10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20190041934) in view of SHAYESTEH-POUR (US 20190363554) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689).
As to claim 1, Tan discloses a mobile device (Tablet unit 202) comprising:
 a drive element (system components such as such as fans, processors, memory, radios, and other peripheral components [0027] and Fig. 2); 
a first battery  (Fig. 2 battery 220A) which supplies power to the drive element ([0027] the input of the system voltage regulator 218A connected to the battery 220A and draws power from battery 220A);
a first terminal (AC input 206A) which receives a supply of power to charge the first battery and a second battery (“.. receive power through the first tablet AC input 206A to charge a first battery 220A and charge a second battery 220B [0026]) that is attachable and detachable with respect to the mobile device ([0024] of Tan) and that supplies power to the drive element (Power from the base battery 220B may be delivered to the tablet unit 202 through switches 212H and 212G to power the tablet unit 202 through system voltage regulator 218A [0027] [0029]).  To further explain, and as has been stated with respect to claim 2 below, Tan clearly illustrates this operation in figures 1 and 2 showing the second battery being attachable and detachable with respect to the mobile device where the tablet unit 102 may be detached and used separately from the base unit 104 and battery 106A and 106B/220B (both illustrating 
Though Tan states that the power from the second “may be” delivered to the tablet, it appears that this is the way Tan works and is designed to provide power and as such, it would have been to one of ordinary skill to choose this way since it is an efficient way to save the power from the first battery until needed at another time while enhancing maximum power draw by the system [0027].
Tan further discloses a second terminal (AC input 206B which can be USB Type-C connector [0026]), which receives a supply of power to charge the first battery and the second battery (Switches 212A-B may selectively connect the AC inputs 206A-B, respectively, to an input of a charger 216A, such as a narrow voltage direct current charger (NVDC), to charge the batteries 220A-B [0026]).
Tan does not disclose an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, nor the power supplied to the first terminal is greater than the power supplied to the second terminal, nor charging of the second battery is prioritized over charging of the first battery when the first battery and the second battery are charged using the power supplied to the first terminal.
Regarding  the electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, SHAYESTEH-POUR teaches 
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, such that the second battery may fully re-charge the first battery to a maximum capacity at least once and without re-charging or replacing second battery as taught by SHAYESTEH-POUR [0013].
Regarding the power supplied to the first terminal is greater than the power supplied to the second terminal, Zhu teaches the power supplied to the first terminal is greater than the power supplied to the second terminal (Fig. 2 [0022] The AC input 52 receives power from a household socket, for example at 120V alternating current ( AC) power. USB input 56, which receives standard USB power and voltage when connected to a USB source, which voltage is 5V)
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein power supplied to the first terminal is greater than the power supplied to the second terminal, in order to use the mobile device with varying input sources thereby increasing its flexibility.
Regarding charging of the second battery is prioritized over charging of the first battery when the first battery and the second battery are charged using the power supplied to the first terminal, Ivanov teaches charging of the second battery is prioritized over charging of the first battery (Fig. 7 where an external charge provider 142 is present (e.g. first terminal), a charging priority may prioritize charging battery 108 (second battery) over battery 126 (first battery), thus increasing the potential operating time of portable unit 104 if detached from base unit 112 [0111] [0114]) when the first battery and the second battery are charged using the power supplied to the first terminal ( Since Ivanov prioritizes charging the second battery over the first battery, it would be obvious to one of ordinary skill in the art for Ivanov to charge the first battery with the external charge provider after completing charging the prioritized second battery in order to extend the usage for both devices).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein charging of the Tan’s second battery (base battery 220B) is prioritized over charging of the first battery (tablet battery 220A) when the first battery and the second battery are charged using the power supplied to the first terminal, in order to increase the potential operating time of the base when it is detached from the tablet as taught by Ivanov ([0111]).
As to claim 3, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1.
Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov is silent regarding wherein the charging of the first battery is started after starting the charging of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal.
However, Since Ivanov prioritizes charging the second battery over the first battery, it would be obvious to one of ordinary skill in the art for Ivanov to charge the first battery with the external charge provider after completing charging the prioritized second battery in order to extend the usage for both devices.
As to claim 7, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1 wherein the second terminal is a USB power supply terminal (One of AC input 206A-B which can be USB Type-C connector of [0026] of Tan).
As to claim 8, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1, wherein a power source which supplies power to the first terminal is an AC power source (Fig. 2 AC in 206A of Tan). 
As to claim 10, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1, further comprising a first voltage changing unit (charger 216A)  that lowers a voltage ([0026] The charger 216A may be a buck NVDC charger), applies the lowered voltage to the first battery, and is provided between the first terminal and the first battery ([0026] The charger 216A may be a buck NVDC charger and may allow the power drawn from the second battery 220B, of the base unit 204, to be used as an AC source to charge the first .
Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov is not clear as to the voltage to be lowered is the voltage applied to the first terminal. However it would be obvious to one of ordinary skill in the art for the voltage to be lowered is the voltage applied to the first terminal in order to apply a voltage from the AC terminal that is within the range suitable to charge the battery.
As to claim 11, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1, further comprising a second voltage changing unit (interpreted as “first changing unit, See claim objection above. Charger 216A) that boosts a voltage to be applied to the second terminal, applies the boosted voltage to the second battery and is provided between the second terminal and the second battery ([0026] of Tan Switches 212A-B may selectively connect the AC inputs 206A-B, respectively, to an input of a charger 216A, to charge the batteries 220A-B. The charger 216A may be a boost NVDC.)
As to claim 12, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1, further comprising: a stopping unit (switch 212F, Fig. 2) that stops supplying of power from the first battery when a voltage of the second battery is greater than or equal to a first voltage for driving the drive element (Fig. 4 404-408, charge level of the second battery is greater than a threshold charge level to charge the tablet, at step 404 “Yes”, tablet battery, may be disconnected at step 406 by opening switch 212F [0035]-[0036]).


    PNG
    media_image1.png
    840
    834
    media_image1.png
    Greyscale

As to claim 13, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1, further comprising: the mobile device according to claim 1, further comprising: a first processor (processor connected to system [0027] and Fig. 2) which controls the drive element (system components such as such as fans, processors, memory [0027] and Fig. 2. It is well known to one of ordinary skill in the art that processors in electronic devices execute memory instructions); and power wiring which electrically couples the first processor, the first battery, and the second battery to one another (Fig. 2 above power wiring that electrically couples the batteries 220B, 220A and processor when the battery 220B is attached is identified).
Tan does not disclose/teach wherein a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring in a state in which the second battery is attached to the mobile device. 
Regarding a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring in a state in which the second battery is attached to the mobile device, Since the internal battery (i.e.first battery) supplies power to the processor ([0027] of Tan) it would be obvious to one of ordinary skill in the art to make the wiring length between the first processor and the first battery as short as possible to reduce the effective resistance of the wiring, thereby preventing power loss from the battery to the processor. As such the shortest possible length between the first processor and the first battery would be where the processor is connected to the output terminal of switch 212F. 
Since the wiring length between the first processor and the second battery includes at least two switches (Ex, 212H and 212G) as oppose to the wiring length between the first processor and the first battery includes one (212F), the above placement of first processor and the first battery in order to prevent power loss, will result in the wiring length between the first processor and the first battery shorter than a 
Tan does not disclose wiring length between the second battery and the first battery in the power wiring is shorter than a wiring length between the second battery and the first processor in the power wiring in a state in which the second battery is attached to the mobile device, Since the second battery supplies power to the internal battery (i.e.first battery)  ([0033] of Tan) it would be obvious to one of ordinary skill in the art to make the wiring length between the second battery and the first battery as short as possible to reduce the effective resistance of the wiring, thereby preventing power loss from the second battery to the first battery.
It also would be obvious to one of ordinary skill in the art to place processor as far away as possible from input/output ports (Such as the input/output port that connects the tablet to the base) in order to minimize damaged to the processor caused by electrostatic discharge. 
As such, the above placement of processor away from input/output ports and the first battery as close to the second battery in order to prevent power loss and damaged caused by ESD, will result in the wiring length between the second battery and the first battery being shorter than a wiring length between the second battery and the first processor when the base unit/portable battery pack is attached to the tablet.
As to claim 15, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1, wherein the charging of the second battery is prioritized over the charging of the first battery, for one charging operation when the first battery and the second battery are charged using the power supplied to the first terminal.
Ivanov teaches charging of the second battery is prioritized over charging of the first battery for one charging operation (Fig. 7 where an external charge provider 142 is present (e.g. first terminal), a charging priority may prioritize charging battery 108 (second battery) over battery 126 (first battery), thus increasing the potential operating time of portable unit 104 if detached from base unit 112 [0111] [0114]) when the first battery and the second battery are charged using the power supplied to the first terminal ( Since Ivanov prioritizes charging the second battery over the first battery, it would be obvious to one of ordinary skill in the art for Ivanov to charge the first battery with the external charge provider after completing charging the prioritized second battery in order to extend the usage for both devices).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein charging of the Tan’s second battery (base battery 220B) is prioritized over charging of the first battery (tablet battery 220A) for one charging operation when the first battery and the second battery are charged using the power supplied to the first terminal, in order to increase the potential operating time of the base when it is detached from the tablet as taught by Ivanov ([0111]).
Claims 2  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20190041934) in view of SHAYESTEH-POUR (US 20190363554) in view of Zhu (US 20130307464) in view of Stieber (US 10312697) as evident by Ivanov et al (US 20190250689).
As to claim 2, Tan discloses a mobile device (Tablet unit 202) comprising:
 a drive element (system components such as such as fans, processors, memory, radios, and other peripheral components [0027] and Fig. 2); 
a first battery (Fig. 2 battery 220A) which supplies power to the drive element ([0027] the input of the system voltage regulator 218A connected to the battery 220A and draws power from battery 220A);
a first terminal (AC input 206A) which receives a supply of power to charge the first battery and a second battery (“.. receive power through the first tablet AC input 206A to charge a first battery 220A and charge a second battery 220B [0026]) that is attachable and detachable with respect to the mobile device ([0024] of Tan.. tablet unit 102 may be detached and used separately from the base unit 104 and [0028]… attaches the tablet unit 202 to the base unit 204) and that supplies power to the drive element ([0027] [0029] Power from the base battery 220B may be delivered to the tablet unit 202 through switches 212H and 212G, in a battery input path, to power the tablet unit 202 through system voltage regulator 218A). 
Though Tan states that the power from the second “may be” delivered to the tablet, it appears that this is the way Tan works and is designed to provide power and as such, it would have been to one of ordinary skill to choose this way since it is an 
Tan further discloses a second terminal (AC input 206B which can be USB Type-C connector [0026]). which receives a supply of power to charge the first battery and the second battery (Switches 212A-B may selectively connect the AC inputs 206A-B, respectively, to an input of a charger 216A, such as a narrow voltage direct current charger (NVDC), to charge the batteries 220A-B [0026]).
Tan does not disclose an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, nor the power supplied to the first terminal is greater than the power supplied to the second terminal, nor charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal
Regarding  the electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, SHAYESTEH-POUR teaches electric storage capacity of the second battery is greater than an electric storage capacity of the first battery (Fig. 1 [0013] A capacity of the battery supply 120 is larger than a capacity of the rechargeable battery supply 118 such that the battery supply 120 may fully re-charge the rechargeable battery supply 118 to a maximum capacity at least once and, without re-charging or replacing batteries of the battery supply 120 in the charging source 104.

Regarding the power supplied to the first terminal is greater than the power supplied to the second terminal, Zhu teaches the power supplied to the first terminal is greater than the power supplied to the second terminal (Fig. 2 [0022] The AC input 52 receives power from a household socket, for example at 120V alternating current ( AC) power. USB input 56, which receives standard USB power and voltage when connected to a USB source, which voltage is 5V)
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein power supplied to the first terminal is greater than the power supplied to the second terminal, in order to use the mobile device with varying input sources thereby increasing its flexibility.

Regarding charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal, Stieber teaches charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power 
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein charging of the Tan’s first battery (tablet battery 220A) is prioritized over charging of the second battery (base 220B) when the first battery and the second battery are charged using the power supplied to the second terminal, in order to increase the potential operating time of the tablet when it is detached from the base as evident by Ivanov ([0111] where Ivanov prioritizes one battery over another to increase its operating time in case when both batteries are detached from each other).
As to claim 16, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Stieber as evident by Ivanov teaches the mobile device according to claim 2, wherein the charging of the first battery is prioritized over charging of the second battery, for one charging operation when the first battery and the second battery are charged using the power supplied to the second terminal.
 charging of the first battery is prioritized over charging of the second battery for one charging operation when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the external battery device 110 may be connected to device 102 via interface 116. Once the maximum charge current to the device battery 106 is provided, any extra current may be directed to the external battery device 110 to charge the external battery. Another policy may include suspending charging of the internal battery 106 when a charge on the internal battery 106 reaches a 100% or near 100%, and direct all excess current to the external battery 112. Col. 4 lines 38-42, 66-67 and Col 5 lines 1-5)
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein charging of the Tan’s first battery (tablet battery 220A) is prioritized over charging of the second battery (base 220B) for one charging operation when the first battery and the second battery are charged using the power supplied to the second terminal, in order to increase the potential operating time of the tablet when it is detached from the base as evident by Ivanov ([0111] where Ivanov prioritizes one battery over another to increase its operating time in case when both batteries are detached from each other).
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20190041934) in view of SHAYESTEH-POUR (US 20190363554) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Stieber (US 10312697).
As to claim 4, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1.
Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov does not teach wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal.
Stieber teaches wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the external battery device 110 may be connected to device 102 via interface 116. Once the maximum charge current to the device battery 106 is provided, any extra current may be directed to the external battery device 110 to charge the external battery. Another policy may include suspending charging of the internal battery 106 when a charge on the internal battery 106 reaches a 100% or near 100%, and direct all excess current to the external battery 112. Col. 4 lines 38-42, 66-67 and Col 5 lines 1-5).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein the charging of the second battery is started after 
As to claim 6, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1.
Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov does not teach wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal.
Stieber teaches wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the external battery device 110 may be connected to device 102 via interface 116. Another policy may include suspending charging of the internal battery 106 when a charge on the internal battery 106 reaches a 100% or near 100%, and direct all excess current to the external battery 112. Col. 4 lines 38-42, 66-67 and Col 5 lines 1-5).
 as evident by Ivanov ([0111] where Ivanov prioritizes one battery over another to increase its operating time in case when both batteries are detached from each other).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20190041934) in view of SHAYESTEH-POUR (US 20190363554) in view of Zhu (US 20130307464) in view of Ivanov et al (US 20190250689) in view of Patton (US 9948118).
As to claim 5, Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov teaches the mobile device according to claim 1.
Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov does not teach wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal 
Patton teaches wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the  is connected to the system, multiplexer 112 routes DC charging current to the first system battery. When the first battery 302 (e.g. second battery) is no longer below the threshold capacity x % (308--No), the multiplexer 112 reroutes available charging current to the second connected system battery 310 (e.g. first battery) Col. 4 lines 10-14). 
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal, in order to adjust the priority order to ensure power is always routed to devices in the most appropriate order as chosen by the user as taught by Patton Col. 3 lines 23-30.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim(s) 14,   although the prior art discloses a mobile device comprising: a drive element; a first battery which supplies power to the drive element;
a first terminal which receives a supply of power to charge the first battery and a second battery that is attachable and detachable with respect to the mobile device and that
supplies power to the drive element; and a second terminal which that receives a supply of power to charge the first battery and the second battery, wherein an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, the power supplied to the first terminal is greater than the power supplied to the second terminal, and charging of the second battery is prioritized over charging of the first battery when the first battery and the second battery are charged using the power supplied to the first terminal, the prior art of record does not disclose or teach the combination of: 

“a first processor which controls the drive element; and a second processor having a smaller power consumption than the first processor, wherein a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a distance between the second processor and the first battery and a distance between the second processor and the second battery in a state in which the second battery is attached to the mobile device..”
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/DREW A DUNN/            Supervisory Patent Examiner, Art Unit 2859